Exhibit 10.1
 
 
FIRST AMENDMENT TO TERM LOAN AGREEMENT
 
 
FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “First Amendment”), dated as of
March 4, 2009, by and among THE DOW CHEMICAL COMPANY, a Delaware corporation
(the “Borrower”), the lenders party to the Credit Agreement referred to below
(each, a “Bank” and, collectively, the “Banks”), CITIBANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED and MORGAN STANLEY SENIOR FUNDING,
INC., as Co-Syndication Agents.  Unless otherwise indicated, all capitalized
terms used herein and not otherwise defined shall have the respective meanings
provided such terms in the Credit Agreement.


W I T N E S S E T H :
 
WHEREAS, the Borrower, the Banks from time to time party thereto, the
Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Morgan Stanley Senior Funding, Inc. as Co-Syndication Agents, are parties to a
Term Loan Agreement, dated as of September 8, 2008 (as amended, modified and/or
supplemented to, but not including, the date hereof, the “Credit Agreement”);
 
WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided;
 
NOW, THEREFORE, it is agreed:
 
I.           Amendments to Credit Agreement.
 
1.           The definition of “Applicable Margin” appearing in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
““Applicable Margin” means, for any day, the rate per annum set forth below
opposite the Public Debt Rating then in effect:
 
Public Debt Rating
 
Applicable Margin for
Loans maintained as
Eurodollar Loans
 
Applicable Margin for
Loans maintained as
Base Rate Loans
 
BBB+/Baa1 or higher
2.750%
1.750%
BBB/Baa2
3.000%
2.000%
BBB-/Baa3
3.500%
2.500%
BB+/Bal or lower, or if unrated by Moody’s and/or S&P
4.500%
3.500%



Notwithstanding the foregoing, for any day from and including the Extension
Date, the Applicable Margin shall mean the rate per annum set forth below
opposite the Public
 
 

--------------------------------------------------------------------------------


 
Debt Rating then in effect (subject to increase as set forth in the final
sentence of this definition below):


Public Debt Rating
 
Applicable Margin for
Loans maintained as
Eurodollar Loans
 
Applicable Margin for
Loans maintained as
Base Rate Loans
 
BBB+/Baa1 or higher
6.500%
5.500%
BBB/Baa2
7.500%
6.500%
BBB-/Baa3
8.500%
7.500%
BB+/Bal or lower, or if unrated by Moody’s and/or S&P
10.000%
9.000%



On the 90th day following the Extension Date, and on each successive 90th day
thereafter, each of the rates per annum set forth above shall be increased by an
additional 1.000%.”


2.           The definition of “Asset Sale” appearing in Section 1.01 of the
Credit Agreement is hereby amended by (i) inserting the text “any asset sale or
joint venture related to the Petrochemical Business including, without
limitation,” immediately preceding the text “the K-Dow JV Transaction” appearing
therein and (ii) deleting the reference to “$250,000,000” appearing in clause
(c) of such definition and inserting in lieu thereof a reference to
“$50,000,000”.
 
3.           The definition of “Eligible Assignee” appearing in Section 1.01 of
the Credit Agreement is hereby amended by (i) deleting the word “and” appearing
at the end of clause (c) thereof, (ii) deleting the proviso following clause (d)
thereof in its entirety and (iii) inserting at the end thereof the following new
clause (e):
 
“and (e) an Affiliate or Approved Fund in respect of the applicable Bank.”
 
4.           The definition of “Excluded Indebtedness” appearing in Section 1.01
of the Credit Agreement is hereby amended by deleting the reference to
“$500,000,000” appearing in clause (v) thereof and inserting in lieu thereof a
reference to “$50,000,000”.
 
5.           The definition of “Maturity Date” appearing in Section 1.01 of the
Credit Agreement is hereby amended by inserting the following text at the end
thereof:
 
“; provided that if the Maturity Date has been extended as set forth in, and in
accordance with the terms of, Section 2.06(b), then the term “Maturity Date”
shall mean such later date as to which the Maturity Date has been so extended
pursuant to such Section 2.06(b).”
 
6.           The definition of “Net Cash Proceeds” appearing in Section 1.01 of
the Credit Agreement is hereby amended by (i) deleting the word “and”
immediately before clause (b) contained therein and inserting a comma in lieu
thereof, (ii) inserting the following immediately following clause (b) thereof:
“, and (c) in the case of Section 2.12(d), taxes as
 
-2-

--------------------------------------------------------------------------------


 
estimated by the Borrower payable by the Borrower and its Consolidated
Subsidiaries as a result of such event” and (iii) adding at the end of such
definition the following new sentence:
 
“Notwithstanding the foregoing, the Net Cash Proceeds in respect of any Asset
Sale consummated by, or any Indebtedness incurred or issued by, a Consolidated
Subsidiary of the Borrower which is not a wholly-owned Subsidiary shall not
include (i) any portion of any amount that would otherwise constitute Net Cash
Proceeds to the extent any distribution in respect of such portion would be
attributable to the economic interest of any Person other than the Borrower and
its wholly-owned Subsidiaries and (ii) any other amount unless and until there
are no applicable legal, tax or contractual restrictions to the distribution of
such amount to the Borrower or a wholly-owned Subsidiary (it being understood
and agreed that the Borrower will use reasonable efforts to resolve any legal,
tax or contractual restrictions to the distribution of any such amount).”
 
7.           Section 1.01 of the Credit Agreement is hereby further amended by
inserting the following new definitions therein in the appropriate alphabetical
order:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person.  A Person shall be deemed to control another Person
if such Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors (or equivalent governing body) of such Person or (ii) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Approved Fund” means a fund that is administered or managed by (a) a Bank, (b)
an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
 
“Commitment Reference Amount” means the aggregate amount of Commitments as of
the First Amendment Effective Date (after giving effect to the First Amendment).
 
“Debt Securities Notice” has the meaning set forth in Section 5.11.
 
“Demand Failure Date” has the meaning set forth in Section 2.07(e).
 
“Excluded Equity Issuance” means, with respect to Equity Interests and
Equity-Linked Securities, (i) sales or issuances to the Borrower or any of its
Consolidated Subsidiaries, (ii) sales or issuances to directors, officers and
employees pursuant to benefit plans or in connection with other compensation
arrangements (other than any such sales or issuances to the Rohm and Haas
employee stock ownership plan), (iii) sales or issuances (x) to Berkshire
Hathaway Inc. or its affiliates generating Net Cash Proceeds of up to
$3,000,000,000 and (y) to Kuwait Investment Authority or its affiliates
generating Net Cash Proceeds of up to $1,000,000,000, in each case so long as
all such Net Cash Proceeds are used for the purposes described in Section 5.09,
and (iv) any single sale or issuance in an amount not greater than $10,000,000.
 
-3-

--------------------------------------------------------------------------------


 
“Extension Date” means the Original Maturity Date if the Maturity Date is
extended pursuant to Section 2.06(b).
 
“Extension” has the meaning set forth in Section 2.06(b).
 
“First Amendment” means the First Amendment to this Agreement, dated as of March
4, 2009, by and among the Borrower, the Banks party thereto, the Administrative
Agent and Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley
Senior Funding, Inc., as Co-Syndication Agents.
 
“First Amendment Effective Date” means the First Amendment Effective Date under
and as defined in the First Amendment.
 
“Interest Rate Cap” has the meaning set forth in a separate letter between the
Borrower and the Arrangers notice of which has been given to each Bank on or
prior to the First Amendment Effective Date.
 
“New Equity Issuance Date” means the date (if any) occurring after the First
Amendment Effective Date and on or prior to the 90th day following the Closing
Date on which the Borrower shall have consummated one or more sales or issuances
of its Equity Interests or Equity-Linked Securities (other than Excluded Equity
Issuances, but including any Excluded Equity Issuance described in clause (ii)
or (iv) of the definition thereof at the election of the Borrower (such
election, if any, to be made by written notice by the Borrower to the
Administrative Agent within two Business Days following receipt of the Net Cash
Proceeds therefrom) to the extent that the Net Cash Proceeds thereof are used to
prepay the principal of Loans) and shall have received therefrom gross cash
proceeds (determined in the aggregate for all such sales and issuances
consummated during such period, and in the case of Equity-Linked Securities
calculated based on the amount of “equity credit” given therefor by Moody’s and
S&P (and if the treatment by Moody’s and S&P differs, based on the lower of the
two “equity credits”) rather than on the gross cash proceeds received therefrom)
of at least $1,500,000,000; provided that if the New Equity Issuance Date does
not occur by the 90th day following the Closing Date it shall not occur
thereafter even if the criteria set forth above in this definition are otherwise
satisfied.
 
“Original Maturity Date” means the earlier of (a) the first anniversary of the
Closing Date and (b) April 14, 2010.
 
“Petrochemical Business” means the business of the Borrower and its Subsidiaries
related to the research, development, manufacture, distribution, marketing and
sale of polyethylene, polypropylene, polycarbonate and polycarbonate compounds
and blends, ethyleneamines and ethanolamines products and related licensing
activities.
 
“Ratings Threshold” means (i) the Moody’s Credit Rating is Baa3 or higher (with
at least a stable outlook) and (ii) the S&P Credit Rating is BBB- or higher
(with at least a stable outlook).
 
“Securities” has the meaning set forth in Section 5.11.
 
-4-

--------------------------------------------------------------------------------


 
8.           Section 2.06 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows
 
“Section 2.06  Maturity of Loans.  (a) Each Loan shall mature, and the principal
amount thereof shall be due and payable, on the Maturity Date.
 
(b)           The Borrower may request, by delivery to the Administrative Agent
of a Notice of Extension substantially in the form of Exhibit F hereto (which
notice the Administrative Agent shall promptly forward to each of the Banks), at
least 15 days but no more than 30 days prior to the Original Maturity Date, that
the Maturity Date be extended to the date occurring one year following the
Original Maturity Date (the “Extension”), and if the Borrower so requests, then
as of the Original Maturity Date the Maturity Date shall be so extended so long
as the following conditions shall be satisfied as of the Original Maturity Date:
 
(i)   immediately before and after giving effect to the Extension, no Default or
Event of Default shall have occurred and be continuing;
 
(ii)   the representations and warranties of the Borrower contained in this
Agreement shall be true and correct in all material respects on and as of the
Original Maturity Date (it being understood that any representation or warranty
made as of a specific date shall be true and correct in all material respects as
of such specific date);
 
(iii)   the absence, since December 31, 2008, of a material adverse change in
the financial position or operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole (except  for the consummation of the
Acquisition on the terms referred to in Section 3.02(c) and the financing
thereof as contemplated as of the First Amendment Effective Date and except to
the extent that the report of the Borrower on Form 10-K filed on February 20,
2009 discloses that such change has occurred; provided that any changes or
developments relating to matters so disclosed (and the effects thereof) that
arise after December 31, 2008 may be taken  into account in determining whether
a material adverse change has occurred);
 
(iv)   as of the Original Maturity Date, if the covenant set forth in Section
5.10 is applicable on such date, the Total Leverage Ratio shall not be greater
than the then applicable ratio set forth in Section 5.10 (for purposes of this
clause (iv) calculated using Consolidated Debt as of the Original Maturity
Date);
 
(v)   the aggregate outstanding principal amount of the Loans shall have been
reduced to $8,000,000,000 or less;
 
(vi)   receipt by the Administrative Agent for the account of the Banks ratably,
in accordance with their respective outstanding Loans, of an extension fee equal
to 2.00% of the aggregate principal amount of the outstanding Loans on the
Original Maturity Date (after giving effect to any prepayment or repayment on
such date), as well as all other fees, costs and expenses payable by the
Borrower
 
-5-

--------------------------------------------------------------------------------


 
under and in respect of this Agreement on or prior to the Extension Date for the
account of the Administrative Agent, the Arrangers or any of the Banks as and to
the extent separately agreed to by the Borrower in writing; and
 
(vii)   the Borrower shall have delivered to the Administrative Agent an
officer’s certificate dated the Original Maturity Date and signed by the Chief
Financial Officer or Corporate Vice President and Treasurer of the Borrower
substantially in the form of Exhibit G hereto.
 
The occurrence of the Extension shall be deemed to be a representation and
warranty by the Borrower as of the Extension Date as to the facts specified in
clauses (i), (ii), (iii) and (iv) of this Section 2.06(b).”
 
9.           Section 2.07 of the Credit Agreement is hereby amended by inserting
the following new subsection (e) at the end thereof:
 
“(e)           Notwithstanding the foregoing, if, on the date that is the 30th
day (subject to extension as set forth in the next succeeding sentence) after a
Debt Securities Notice (the “Demand Failure Date”), the Borrower shall not have
issued and sold Securities generating gross proceeds in the amount set forth in
such Debt Securities Notice (unless (x) the Borrower has otherwise complied with
Section 5.11 but the investment banks are unable to place such Securities and
(y) the Banks do not purchase (or exchange their Loans for) such Securities),
the interest rate applicable to all outstanding Loans shall be the higher of (i)
the rate determined pursuant to Section 2.07(a) or (b), as applicable, and (ii)
the Interest Rate Cap until such Securities have been issued and sold (it being
understood and agreed that interest rate increases on overdue principal and
interest pursuant to the last sentence of Section 2.07(a) and (b) shall be
payable in addition to the higher of the amounts set forth above in this
subsection (e)).  The Demand Failure Date may be extended at the option of the
Borrower for a period not in excess of 15 days if the Borrower, in the good
faith judgment of its Board of Directors, determines (because of the existence
of, or in anticipation of, any acquisition, financing activity, or other
transaction involving the Borrower, or the unavailability for reasons beyond the
Borrower’s control of any required financial statements, other information or
any comfort letter, or because of the existence of material non-public
information the disclosure of which would not be in the Borrower’s best
interest, or any other event or condition of similar significance to the
Borrower) that the sale and issuance of such Securities would be materially
detrimental to the Borrower and its stockholders.”
 
10.           Section 2.08 of the Credit Agreement is hereby amended by
inserting the following new subsections (d) and (e) at the end thereof:
 
“(d)           The Borrower shall pay to the Administrative Agent for the
account of the Banks ratably, in accordance with their respective outstanding
Loans, a fee on each of (x) the 90th day following the Closing Date (“Date 1”),
(y) 90 days following Date 1 (“Date 2”), and (z) 90 days following Date 2 (“Date
3”) equal to (i) the aggregate principal amount of Loans outstanding on such
date multiplied by (ii) a percentage set forth opposite such date in the
relevant column below, where (A) “Column A” will apply if the
 
-6-

--------------------------------------------------------------------------------


 
New Equity Issuance Date has not occurred, (B) “Column B” will apply if (I) the
New Equity Issuance Date has occurred and (II) as of the applicable date the
aggregate outstanding principal amount of Loans shall be greater than the
Commitment Reference Amount minus $3,000,000,000, (C) “Column C” will apply if
(I) the New Equity Issuance Date has occurred and (II) as of the applicable date
the aggregate outstanding principal amount of Loans shall be greater than the
Commitment Reference Amount minus $6,000,000,000 but less than or equal to the
Commitment Reference Amount minus $3,000,000,000, (D) “Column D” will apply if
(I) the New Equity Issuance Date has occurred and (II) as of the applicable date
the aggregate outstanding principal amount of Loans shall be greater than the
Commitment Reference Amount minus $9,000,000,000 but less than or equal to the
Commitment Reference Amount minus $6,000,000,000 and (E) “Column E” will apply
if (I) the New Equity Issuance Date has occurred and (II) as of the applicable
date the aggregate outstanding principal amount of Loans shall be less than or
equal to the Commitment Reference Amount minus $9,000,000,000:
 
Date
Column A
Column B
Column C
Column D
Column E
           
Date 1
2.00%
0.50%
0.00%
0.00%
0.00%
           
Date 2
2.00%
1.50%
1.00%
0.00%
0.00%
           
Date 3
2.00%
2.00%
2.00%
1.00%
0.00%



“(e)           If the Maturity Date is extended as set forth in Section 2.06(b),
the Borrower shall pay to the Administrative Agent for the account of the Banks
ratably, in accordance with their respective outstanding Loans, an additional
duration fee on each of (v) the 60th day following the Extension Date (“Date
A”), (w) 60 days following Date A (“Date B”), (x) 60 days following Date B
(“Date C”), (y) 60 days following Date C (“Date D”), and (z) 60 days following
Date D (“Date E”) equal to (i) the aggregate principal amount of Loans
outstanding on such date multiplied by (ii) a percentage set forth opposite such
date below:
 
 
Date
 
Percentage
   
Date A
1.00%
Date B
1.00%
Date C
1.00%
Date D
1.25%
Date E
1.25%



11.           Section 2.12 of the Credit Agreement is hereby amended by (i)
deleting the word “and” at the end of subsection (b) thereof, (ii) deleting
subsection (c) thereof in its entirety, and (iii) inserting the following new
subsections (c) and (d) following subsection (b) thereof:
 
-7-

--------------------------------------------------------------------------------


 
“(c)           receipt by the Borrower or any of its Consolidated Subsidiaries
of the Net Cash Proceeds from the sale or issuance of any of its Equity
Interests or Equity-Linked Securities (other than Excluded Equity Issuances), in
an amount equal to such Net Cash Proceeds; and
 
(d)           receipt by the Borrower or any of its Consolidated Subsidiaries of
the Net Cash Proceeds of any litigation, arbitration, settlement or other
dispute resolution related to the proposed K-Dow JV Transaction, in an amount
equal to such Net Cash Proceeds.”
 
12.           Section 3.02(c) of the Credit Agreement is hereby amended by
inserting therein, immediately following the phrase “without giving effect to
any amendment, modification or waiver thereof” appearing therein, the phrase
“(whether by agreement of the parties thereto or as a result of any settlement
or judicial order or determination)”.
 
13.           Section 5.09 of the Credit Agreement is hereby amended by
inserting at the end of the first sentence thereof the following: “(including,
without limitation, Transaction Costs incurred and paid prior to the Closing
Date)”.
 
14.           Section 5.10 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
 
“Section 5.10  Total Leverage Ratio.  At any time when (a) if the New Equity
Issuance Date has not occurred, (i) the Moody’s Credit Rating is Baa3 or lower
(or the Borrower’s long term senior unsecured debt is not rated by Moody’s) or
(ii) the S&P Credit Rating is BBB- or lower (or the Borrower’s long term senior
unsecured debt is not rated by S&P) or (b) if the New Equity Issuance Date has
occurred, (i) the Moody’s Credit Rating is Baa3 or lower (or the Borrower’s long
term senior unsecured debt is not rated by Moody’s) and (ii) the S&P Credit
Rating is BBB- or lower (or the Borrower’s long term senior unsecured debt is
not rated by S&P), the Borrower shall not permit the Total Leverage Ratio at any
such time to be greater than the ratio set forth below opposite the period then
in effect:
 
 
Period
 
Ratio
   
Effective Date through and including December 30, 2009
5.75 to 1.00
   
December 31, 2009 through and including March 30, 2010
5.25 to 1.00
   
March 31, 2010 through and including September 29, 2010
4.75 to 1.00
   
Thereafter
4.25 to 1.00”

 
-8-

--------------------------------------------------------------------------------


 
15.           Article V of the Credit Agreement is hereby further amended by
inserting the following new Sections 5.11 and 5.12 at the end thereof:


“Section 5.11  Securities Demand.  The Borrower agrees that, upon notice by the
Administrative Agent at the direction of (or with the consent of) any Arranger
(a “Debt Securities Notice”), at any time and from time to time following the
60th day after the Extension Date (unless the Ratings Threshold is satisfied at
such time, during which time the Borrower shall have no obligations under this
Section 5.11), the Borrower will offer and, if the investment banks are able to
place the Securities referred to below (including any placement with Banks
directly or in exchange for Loans as provided for below), issue and sell, prior
to the Demand Failure Date, through one or more investment banks selected by the
Borrower and reasonably satisfactory to the Arrangers, such aggregate principal
amount of senior and/or senior subordinated debt securities (the “Securities”)
as will generate gross proceeds sufficient to refinance (in whole or in part as
determined by the Administrative Agent in its sole discretion), all outstanding
Loans made pursuant to this Agreement, upon such terms and conditions as may be
specified by the Administrative Agent in the Debt Securities Notice; provided,
however, that (i) the Arrangers, in their discretion after consultation with the
Borrower, shall determine whether such Securities will be issued through a
registered public offering or a private placement for resale pursuant to
Rule 144A, (ii) such Securities will not mature any earlier than six months
after the Maturity Date of the Loans (including any extension of such Maturity
Date pursuant to Section 2.06(b)) and will contain such terms, including
registration rights (in the event of a private placement or Rule 144A offering),
covenants, events of default, change of control provisions, subordination
provisions, floating or fixed interest rate (including coupon step up features),
yield and redemption prices and dates and conditions as are necessary (in the
judgment of the Arrangers) to successfully place such Securities (which terms
may include high yield terms (it being understood and agreed that such terms
shall be no less favorable to the Borrower than those generally available in the
high yield debt capital markets to issuers of securities having a
creditworthiness comparable to the Borrower for issuances of comparable size, in
the reasonable judgment of the Arrangers after consultation with the Borrower)
but in any event will take into consideration the recommendations set forth in
the Credit Roundtable’s white paper “Improving Covenant Protections in the
Investment Grade Bond Market” dated December 17, 2007) as determined, in
consultation with the Borrower, by the Arrangers in their sole discretion;
provided, however, that, without the Borrower’s consent the weighted average
yield per annum thereon shall not exceed the Interest Rate Cap, (iii) the fees
of the investment banks referred to above in connection with the sale and
issuance of the Securities shall be reasonable and customary and (iv) the
Borrower shall enter into one or more underwriting or placement agreements with
the investment banks that are customary in connection with the offerings covered
thereby, and containing customary provisions relating to representations,
indemnities and  closing conditions (including receipt of opinions and comfort
letters), and shall participate in such marketing efforts (including road shows)
as may be reasonably requested by such investment banks.  If the investment
banks are unable to place any such Securities, at the request of the
Administrative Agent, the Banks shall be given the option to purchase (or
 
-9-

--------------------------------------------------------------------------------


 
exchange their Loans for) such Securities on a dollar-for-dollar basis in
accordance with each such Bank’s respective pro rata share of the outstanding
Loans.  Each Bank shall be entitled to make its own determination as to whether
to purchase (or exchange its Loans for) Securities, it being understood that if
one or more Banks decline to do so the Banks which agree to make such purchases
or exchanges shall be entitled to purchase (or exchange for) a portion of such
Securities otherwise allocable to the declining Banks (pro rata based on the
outstanding Loans of the non-declining Banks).  Any such purchases and/or
exchanges shall be subject to procedures to be established by the Administrative
Agent, and shall be permitted as set forth above in this Section 5.11
notwithstanding anything in this Agreement (including, without limitation,
Sections 2.13 and 9.04) to the contrary.


Section 5.12  Subsidiary Guarantors.  The Borrower will not permit any
Indebtedness of the Borrower to be guaranteed by any Consolidated Subsidiary
(other than guarantees in existence as of the First Amendment Effective Date)
unless such Consolidated Subsidiary guarantees the obligations of the Borrower
under this Agreement (and the promissory notes issued pursuant to Section 2.05)
pursuant to a guaranty in form and substance reasonably satisfactory to the
Administrative Agent (which guaranty in no event shall be less favorable to the
Borrower or the respective Consolidated Subsidiary than the guaranty giving rise
to the foregoing requirement).  On or prior to the date on which any
Consolidated Subsidiary enters into a guaranty pursuant to the immediately
preceding sentence, the Borrower will, and will cause such Consolidated
Subsidiary guarantor to, deliver to the Administrative Agent such opinions of
counsel, board resolutions, officer’s certificates and other related
documentation in connection with such guaranty as may be reasonably requested by
the Administrative Agent.”


16.           Section 6.01 of the Credit Agreement is hereby amended by (i)
revising the parenthetical set forth in Section 6.01(c) to read as follows:
“(other than those covered by clause (a) or (b) above or clause (j) below)”,
(ii) deleting the word “or” appearing at the end of subsection (h) thereof,
(iii) inserting the word “or” at the end of subsection (i) thereof and (iv)
inserting the following new subsection (j) immediately following subsection (i)
thereof:


“(j)           the Borrower shall fail to comply with the terms of Section 5.11;
provided, however, that, anything to the contrary in this Agreement
notwithstanding, the failure to issue and sell Securities in accordance with the
terms of a Debt Securities Notice shall not be a Default or Event of Default if
the Borrower has otherwise complied with Section 5.11 but the investment banks
are unable to place such Securities;”.


17.           Section 9.06(c) of the Credit Agreement is hereby amended by
deleting the phrase “with (and subject to) the subscribed consent of the
Borrower (which shall not be required if a Default under Section 6.01(a), (f) or
(g) has occurred and is continuing)” appearing therein, and inserting in lieu
thereof the following phrase: “with (and subject to) the subscribed consent of
the Borrower (which shall not be required (i) after the Closing Date, for an
assignment of Loans to a Bank or any assignment to an Affiliate of a Bank or an
Approved Fund,
 
-10-

--------------------------------------------------------------------------------


 
(ii) if a Default under Section 6.01(a), (f) or (g) has occurred and is
continuing or (iii) at any time following the Extension Date)”.


18.           The Credit Agreement is hereby further amended by adding thereto
new Exhibits F and G in the form of Exhibits F and G attached hereto.


19.           The Commitments are hereby reduced by $500,000,000 to
$12,500,000,000 effective as of the First Amendment Effective Date.  To effect
the reduction referred to in the immediately preceding sentence, the Credit
Agreement is hereby further amended by amending and restating Schedule 2.01
thereto in its entirety to read as set forth on Schedule 2.01 attached hereto.


II.           Miscellaneous Provisions.
 
1.           In order to induce the Banks to enter into this First Amendment,
the Borrower hereby represents and warrants that (i) no Default or Event of
Default exists as of the First Amendment Effective Date (as defined herein)
before giving effect to this First Amendment, (ii) no Default or Event of
Default exists as of the First Amendment Effective Date (as defined herein)
after giving effect to this First Amendment and (iii) all of the representations
and warranties contained in the Credit Agreement are true and correct in all
material respects on the First Amendment Effective Date both before and after
giving effect to this First Amendment, with the same effect as though such
representations and warranties had been made on and as of the First Amendment
Effective Date (it being understood that any representation or warranty made as
of a specific date shall be true and correct in all material respects as of such
specific date).
 
2.           The Credit Agreement is modified only by the express provisions of
this First Amendment and this First Amendment shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement except as specifically set forth herein.
 
3.           This First Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
 
4.           THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
 
5.           This First Amendment shall become effective on the date (the “First
Amendment Effective Date”) when:
 
(a) the Borrower and each of the Banks shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile or other electronic transmission) the same to White & Case
LLP, 1155
 
-11-

--------------------------------------------------------------------------------


 
Avenue of the Americas, New York, NY 10036; Attention:  May Yip-Daniels
(facsimile number: 212-354-8113 / email: myip@whitecase.com);
 
(b) the Borrower shall have paid to the Administrative Agent for the account of
the Administrative Agent, the Arrangers and the Banks such fees, costs and
expenses as shall have been separately agreed in writing by the Borrower, to the
extent due and payable on or prior to the First Amendment Effective Date in
accordance with their terms;
 
(c) the Administrative Agent shall have received an officer’s certificate from
the Chief Financial Officer or Corporate Vice President and Treasurer of the
Borrower substantially in the form of Exhibit A hereto; and
 
(d) the Administrative Agent shall have received (i) an opinion of the Assistant
General Counsel, Corporate and Financial Law, of the Borrower, substantially in
the form of Exhibit B-1 hereto and (ii) an opinion of Shearman & Sterling LLP,
special counsel to the Borrower, substantially in the form of Exhibit B-2
hereto.
 
The Administrative Agent shall promptly notify the Borrower and the Banks of the
satisfaction of the foregoing conditions, and such notice shall be conclusive
and binding on all parties hereto absent manifest error.
 
6.           From and after the First Amendment Effective Date, all references
to the Credit Agreement in the Credit Agreement and any related documentation
shall be deemed to be references to the Credit Agreement, as modified hereby.
 


*        *        *
 
 
 
 
-12-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.
 
 

 
THE DOW CHEMICAL COMPANY
                        By: 
 /s/ GEOFFERY E. MERSZEI
      Name: 
Geoffery E. Merszei
      Title:  Executive Vice President and Chief Financial Officer            

 
 
 
 
 
 
 
Signature page to First Amendment Dow Chemical Credit Agreement



--------------------------------------------------------------------------------


 

 
CITBANK, N.A.,
Individually and as Administrative Agent
                        By: 
 /s/ KEVIN EGE
      Name: 
Kevin Ege
      Title:  Vice President  

 
 
 

 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Co-Syndication Agent
                        By: 
 /s/ DON BURKITT
      Name: 
Don Burkitt
      Title: 
Vice President
 

 
 
 

 
MORGAN STANLEY SENIOR FUNDING, INC.,
Individually and as Co-Syndication Agent
                        By: 
 /s/ ANISH SHAH
      Name: 
Anish Shah
      Title: 
Vice President
           

 
 
 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 
 







 
 

 
SIGNATURE PAGE TO THE FIRST AMENDMENT TO TERM LOAN AGREEMENT, DATED AS OF MARCH
4, 2009, AMONG THE DOW CHEMICAL COMPANY, THE BANKS PARTY FROM TIME TO TIME PARTY
THERETO, CITIBANK, N.A., AS ADMINISTRATIVE AGENT, AND MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED AND MORGAN STANLEY SENIOR FUNDING, INC., AS
CO-SYNDICATION AGENTS
                                   

 

  BANCO SANTANDER S.A., NEW YORK BRANCH                         By: /s/ RAMON E.
COLON NAVARRO       Name:  Ramon E. Colon Navarro       Title:  Vice President  
         

 
 

  By: /s/ IGNACIO CAMPILLO       Name:  Ignacio Campillo       Title:  Managing
Director            

 
 
 


 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 

  BARCLAYS BANK PLC                         By: /s/ DAVID BARTON       Name: 
David Barton       Title:  Director            

 
 
 
 
 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 
 

  BAYERISCHE LANDESBANK, NEW YORK BRANCH                         By: /s/ NIKOLAI
VON MENGDEN       Name:  Nikolai von Mengden       Title:  Senior Vice President
           

 
 

  By: /s/ MATTHEW DECARLO       Name:  Matthew DeCarlo       Title:  Vice
President            

 
 
 
 
 
 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 
 

  BANCO BILBAO VIZCAYA ARGENTARIA, S.A. - NEW YORK BRANCH                      
  By: /s/ KRISTER HOLM       Name:  Krister Holm       Title:  Managing Director
           

 
 

  By: /s/ MICHAEL D’ANNA       Name:  Michael D’Anna       Title:  Director    
       

 
 
 
 
 
 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 
 

  BANK OF AMERICA, N.A.                         By: /s/ EDWIN B. COX, JR.      
Name:  Edwin B. Cox, Jr.       Title:  Senior Vice President            

 

 


 
 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 

  THE BANK OF NEW YORK MELLON                         By: /s/ WILLIAM M.
FEATHERS       Name:  William M. Feathers       Title:  Vice President          
 

 

 


 
 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 
 

  THE BANK OF NOVA SCOTIA                         By: /s/ ANDREW OSTROV      
Name:  Andrew Ostrov       Title:  Director            

 

 


 
 
 
 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 

  THE BANK OF TOKYO-MITSUBISHI UFJ LTD.                         By: /s/ VICTOR
PIERZCHALSKI       Name:  Victor Pierzchalski       Title:  Authorized Signatory
           

 
 
 
 
 


 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 
 

  COMMONWEALTH BANK OF AUSTRALIA                         By: /s/ GUY BUXTON    
  Name:  Guy Buxton       Title:  Risk Executive            

 

 
 
 
 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 

  DEUTSCHE BANK AG, NEW YORK BRANCH                         By: /s/ MARCUS
TARKINGTON       Name:  Marcus Tarkington       Title:  Director            

 

  By: /s/ RAINER MEIER       Name:  Rainer Meier       Title:  Director        
   

 
 
 
 
 
 
 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 

  HSBC BANK USA, NATIONAL ASSOCIATION                         By: /s/ DAVE
MANDELL       Name:  Dave Mandell       Title:  Managing Director            

 

 
 
 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 
 

  INTESA SANPAOLO S.p.A.                         By: /s/ ROBERT WURSTER       
Name:  Robert Wurster       Title:  SVP            

 
 

  By: /s/ FRANCESCO DIMARIO       Name:  Francesco DiMario       Title:  FVP    
       

 

 
 
 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 
 

  MERRILL LYNCH CAPITAL CORPORATION                         By: /s/ DON BURKITT
      Name:  Don Burkitt       Title:  Vice President            

 

 


 




 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 
 

  MERRILL LYNCH COMMERCIAL FINANCE CORPORATION                         By:
/s/ CHANTAL SIMON       Name:  Chantal Simon       Title:  Chief Risk Officer  
         

 



 
 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 
 

  MIZUHO CORPORATE BANK, LTD.                         By: /s/ LEON MO      
Name:  Leon Mo       Title:  Senior Vice President            

 
 
 
 


 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 

  MORGAN STANLEY BANK, N.A.                         By: /s/ ANISH SHAH      
Name:  Anish Shah       Title:  Authorized Signatory            

 

 
 
 
 
 


 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 
 

  THE ROYAL BANK OF SCOTLAND, PLC                         By: /s/ L. PETER
YETMAN       Name:  L. Peter Yetman       Title:  SVP            

 

 




 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 
 

  SUMITOMO MITSUI BANKING CORPORATION                         By: /s/ YOSHIHIRO
HYAKUTOME       Name:  Yoshihiro Hyakutome       Title:  General Manager        
   

 

 


 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 
 
 

  STANDARD CHARTERED BANK                         By: /s/ JAMES P. HUGHES      
Name:  James P. Hughes       Title:  Vice President            

 
 

  By: /s/ A. WILLIAMS       Name:  A. Williams       Title:  Managing Director  
         

 

 


 


 
 
 
 
signature page to First Amendment Dow Chemical Credit Agreement
 

--------------------------------------------------------------------------------


 
EXHIBIT A
TO FIRST AMENDMENT
 
THE DOW CHEMICAL COMPANY
 
[FORM OF]
OFFICER’S CERTIFICATE
 
 
I, the undersigned [Chief Executive Officer/Executive Vice President] of The Dow
Chemical Company, a corporation organized under the laws of the State of
Delaware (the “Borrower”), do hereby certify, solely in my capacity as [Chief
Executive Officer/Executive Vice President] of the Borrower and not in my
individual capacity, on behalf of the Borrower, that:
 
(b)           1.           This Certificate is furnished pursuant to the First
Amendment to the Credit Agreement, dated as of March 4, 2009, among the
Borrower, the Banks party thereto, Citibank, N.A., as Administrative Agent, and
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley Senior
Funding, Inc., as Co-Syndication Agents (the “First Amendment”).  Unless
otherwise defined here­in, capitalized terms used in this Certificate shall have
the meanings set forth in the First Amendment.
 
(c)           2.           Attached hereto as Exhibit 1 is a true and cor­rect
copy of resolutions that were duly adopted on July 9, 2008, by unanimous written
consent of the Board of Directors of the Borrower, and said resolutions have not
been res­cinded, amended or modified.  Except as attached hereto as Exhibit 1,
no resolutions have been adopted by the Board of Directors of the Borrower that
deal with the execution, deliv­ery or performance of the Credit Agreement or the
First Amendment.
 
3.           The persons named in Exhibit 2 were all of the directors of the
Borrower on the date of the unanimous written consent referred to in paragraph 2
above, and remain such directors on the date hereof.
 
4.           Attached hereto as Exhibit 3 is a true and correct copy of the good
standing certificate from the Secretary of State of the State of Delaware.
 
5.           On the date hereof, there is no pending proceeding for the
dissolu­tion or liquidation of the Borrower or, to the knowledge of the
undersigned, threatening its existence.
 
6.           On the date hereof, the representations and war­ranties of the
Borrower contained in the Credit Agreement are true and correct in all material
re­spects (other than any such representation or warranty that refers to a
specific date, in which case such representation or warranty shall be true and
correct as of such specific date).
 
7.           On the date hereof, no Default has occurred and is continuing.
 


 


 
[Signature page follows]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, I have hereunto set my hand this ___ day of _____________,
2009.
 


 

 
THE DOW CHEMICAL COMPANY
                        By:          Name:          Title:               

 
 


 


4

--------------------------------------------------------------------------------


 
I, Charles J. Kalil, the undersigned [TITLE] of the Borrower, do hereby certify,
solely in my capacity as an officer of the Borrower and not in my individual
capacity, on behalf of the Borrower, that:
 
1.           [NAME] is the duly elected and qualified [Chief Executive
Officer/Executive Vice President] of the Borrower and the signature above is his
genuine signa­ture.
 
2.           The certifications made by [NAME] on behalf of the Borrower in
Items 2, 3, 4 and 5 above are true and correct.
 
IN WITNESS WHEREOF, I have hereunto set my hand this ___ day of _____________,
2009.
 


 

 
THE DOW CHEMICAL COMPANY
                        By:          Name:          Title:               

 
 
 
 
5

--------------------------------------------------------------------------------


 
EXHIBIT 1
 
Resolutions


See attached.
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT 2
 
Directors




Andrew N. Liveris
Chairman, Chief Executive Officer and Director
   
Geoffery E. Merszei
Executive Vice President, Chief Financial Officer and Director
   
Arnold A. Allemang
Director
   
Jacqueline K. Barton
Director
   
James A. Bell
Director
   
Dennis H. Reilley
Director
   
Jeff M. Fettig
Director
   
James M. Ringler
Director
   
Barbara Hackman Franklin
Director
   
Ruth G. Shaw
Director
   
John B. Hess
Director
   
Paul G. Stern
Director

 
 

--------------------------------------------------------------------------------


 
EXHIBIT 3
 
Good Standing Certificate


See attached.
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------




EXHIBIT B-1
TO FIRST AMENDMENT
 
 
OPINION OF ASSISTANT GENERAL COUNSEL,
CORPORATE AND FINANCIAL LAW,
OF THE BORROWER




March __, 2009


To the Banks and the Administrative Agent
Referred to Below
In care of Citibank, N.A.,
as Administrative Agent




Dear Sirs:


I have acted as counsel for The Dow Chemical Company, a Delaware corporation
(the “Borrower”), and I have caused to be examined (i) the Term Loan Agreement,
dated as of September 8, 2008 (the “Credit Agreement”) among the Borrower, the
banks listed on Schedule 2.01 thereto, and Citibank, N.A. as Administrative
Agent, and (ii) the First Amendment to the Credit Agreement dated as of March 4,
2009 (the “First Amendment”).  Terms defined in the Credit Agreement are used
herein as therein defined (or if not defined therein, as defined in the First
Amendment).  The Credit Agreement as amended by the First Amendment is
hereinafter called the “Amended Credit Agreement”.
 
I have caused to be examined originals or copies, certified or otherwise
identified to my satisfaction, of such documents, corporate records,
certificates of public officials and other instruments and have caused to be
conducted such other investigations of fact and law as I have deemed necessary
or advisable for purposes of this opinion.
 
Upon the basis of the foregoing, I am of the opinion that:
 
1.  The Borrower is a corporation duly incorporated, validly existing and in
good standing under the laws of Delaware.
 
2.  The execution and delivery of the First Amendment and the performance by the
Borrower of the Amended Credit Agreement are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the Restated Certificate of Incorporation or
Bylaws of the Borrower or of any agreement, judgment, injunction, order, decree
or other instrument binding upon the Borrower or result in the creation or
imposition of any lien on any asset of the Borrower or on any material assets of
its Subsidiaries.
 
3.  The First Amendment has been duly executed and delivered on behalf of the
Borrower.
 
4.  Except as disclosed in the Borrower’s 2008 Form 10-K, there is no action,
suit or proceeding pending against, or to the best of my knowledge threatened
against or affecting,
 

--------------------------------------------------------------------------------


 
the Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official, in which there is a reasonable
possibility of an adverse decision which could materially adversely affect the
business, consolidated financial position or consolidated results of operations
of the Borrower and its Consolidated Subsidiaries, considered as a whole.
 
5.  There is no action, suit or proceeding pending against, or to the best of my
knowledge threatened against or affecting, the Borrower or any of its
Subsidiaries before any court or arbitrator or any governmental body, agency or
official, which in any manner draws into question the validity of the Amended
Credit Agreement.
 
6.  Each of the Borrower’s Domestic Subsidiaries (if any) is a corporation
validly existing and in good standing under the laws of its jurisdiction of
incorporation.
 
I am qualified to practice law in the State of Michigan and do not purport to be
an expert on, or to express any opinion herein concerning, the law of any
jurisdiction other than the law of the State of Michigan, the General
Corporation Law of the State of Delaware and the federal law of the United
States of America.
 
The opinions expressed in this letter are based on laws in effect on the date
hereof, and I assume no obligation to revise or supplement this opinion should
such laws be changed by legislative action, judicial decision or
otherwise.  This opinion is rendered solely to you in connection with the above
matter.  This opinion may not be relied upon by you for any other purpose or
relied upon by any other person (other than your permitted successors and
assigns) without my prior written consent.
 
Very truly yours,






Kenneth D. Isley
Assistant General Counsel, Corporate and Financial Law
 
 
2

--------------------------------------------------------------------------------


 
 
EXHIBIT B-2
TO FIRST AMENDMENT
 
March __, 2009
 
To the Persons listed in Schedule A
 

 
THE DOW CHEMICAL COMPANY
 
Ladies and Gentlemen:
 
We have acted as counsel to The Dow Chemical Company, a Delaware corporation
(the “Company”) in connection with the preparation, execution and delivery of
the First Amendment, dated as of the date hereof (the “First Amendment”) to the
Term Loan Agreement, dated as of September 8, 2008 (the “Agreement”), among the
Company and each of you.  This opinion is furnished to you pursuant to Section
II(5)(d)(ii) of the First Amendment.
 
In that connection, we have reviewed originals or copies of the following
documents:
 
 
(A)
the Agreement; and

 
 
(B)
the First Amendment.

 
We have also reviewed originals or copies of such other records of the Company,
certificates of public officials and of officers of the Company and agreements
and other documents as we have deemed necessary as a basis for the opinion
expressed below.
 
In our review of the Agreement, the First Amendment and other documents, we have
assumed:
 
(a)           The genuineness of all signatures.
 
(b)           The authenticity of the originals of the documents submitted to
us.
 
(c)           The conformity to authentic originals of any documents submitted
to us as copies.
 
(d)           As to matters of fact, the truthfulness of the representations
made in the Agreement and the First Amendment and in certificates of public
officials and officers of the Company.
 
(e)           That the First Amendment is the legal, valid and binding
obligation of each party thereto, other than the Company, enforceable against
each such party in accordance with its terms.
 
(f)           That:
 
(1)      The Company is an entity duly organized and validly existing under the
laws of the jurisdiction of its organization;
 
(2)      The Company has full power to execute, deliver and perform the First
Amendment, and has duly executed and delivered the First Amendment;
 
 

--------------------------------------------------------------------------------


 
(3)      The execution, delivery and performance of the First Amendment by the
Company have been duly authorized by all necessary action (corporate or
otherwise) and do not:
 
(a)    contravene its certificate or articles of incorporation, by-laws or other
organizational documents;
 
(b)    except with respect to Generally Applicable Law, violate any law, rule or
regulation applicable to it; or
 
(c)    result in any conflict with or breach of any agreement or document
binding on it of which any addressee hereof has knowledge, has received notice
or has reason to know.
 
(4)      Except with respect to Generally Applicable Law, no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or (to the extent the same is required under any
agreement or document binding on it of which an addressee hereof has knowledge,
has received notice or has reason to know) any other third party is required for
the due execution, delivery or performance of the First Amendment by the Company
or, if any such authorization, approval, action, notice or filing is required,
it has been duly obtained, taken, given or made and is in full force and effect.
 
We have not independently established the validity of the foregoing assumptions.
 
“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to the Company, the First Amendment or the
transactions governed by the First Amendment.  Without limiting the generality
of the foregoing definition of Generally Applicable Law, the term “Generally
Applicable Law” does not include any law, rule or regulation that is applicable
to the Company, the First Amendment or such transactions solely because such
law, rule or regulation is part of a regulatory regime applicable to any party
to the First Amendment or any of its affiliates due to the specific assets or
business of such party or such affiliate.
 
Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that the First Amendment is the legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms.
 
Our opinion expressed above is subject to the following qualifications:
 
 
(A)           Our opinion is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers).
 
 
(B)           Our opinion is subject to the effect of general principles of
equity, including without limitation concepts of materiality, reasonableness,
good faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law).
 


(C)           Our opinion is limited to Generally Applicable Law, and we do not
express any opinion herein concerning any other law.
 
 
2

--------------------------------------------------------------------------------


 
A copy of this opinion letter may be delivered by any of you to any person that
becomes a Bank in accordance with the provisions of the Agreement, as amended by
the First Amendment.  Any such person may rely on the opinion expressed above as
if this opinion letter were addressed and delivered to such person on the date
hereof.
 
This opinion letter is rendered to you in connection with the transactions
contemplated by the First Amendment.  This opinion letter may not be relied upon
by you or a future Bank for any other purpose without our prior written consent.
 
This opinion letter speaks only as of the date hereof.  We expressly disclaim
any responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter that might affect the opinion expressed herein.
 
 
Very truly yours,



RMB/ CTP/ NEK
DLB
 
 
3

--------------------------------------------------------------------------------


 
EXHIBIT F
TO TERM LOAN AGREEMENT

EXTENSION REQUEST


[DATE]


Citibank, N.A.,
 
as Administrative Agent

c/o Citigroup Global Loans
1615 Brett Road
OPS 3
New Castle, DE 19720


Attn: 
Kamel Saleh



 
(302) 323-3199 (telephone)
 
(212) 994-0961 (telecopier)

 
kamel.saleh@citi.com (email)



Ladies and Gentlemen:


This notice (the “Extension Notice”) is executed and delivered by The Dow
Chemical Company (the “Borrower”) to Citibank, N.A. (the “Administrative
Agent”), pursuant to that certain Term Loan Agreement (as it may be amended,
modified, supplemented, or restated from time to time, the “Credit Agreement”)
dated as of September 8, 2008, entered into by and among the Borrower, the
Administrative Agent, and the lenders named therein (the “Banks”).  Capitalized
terms not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.


The Borrower hereby notifies you pursuant to the terms of Section 2.06(b) of the
Credit Agreement that it elects to extend the Maturity Date to ____*____ (such
extension of the Maturity Date, the “Extension”).


In connection with the Extension requested hereby, the Borrower hereby
represents, warrants and certifies to the Administrative Agent for the benefit
of the Banks that:


 
(a)
This Extension Notice is being delivered not more than thirty (30) days nor less
than fifteen (15) days prior to the Original Maturity Date;



 
(b)
As of the date of this Extension Notice, each representation and warranty made
by the Borrower in Article IV of the Credit Agreement is true and correct in all
material respects, with the same force and effect as if made on and as of such
date, provided that any representation and warranty that is made with respect to
facts or circumstances as of a specific date shall be true and correct in all
material respects as of such date; and



 
(c)
No Default or Event of Default exists and is continuing as of the date hereof.



*           *           *
 
* Insert date occurring one year following the Original Maturity Date.
 

--------------------------------------------------------------------------------


 
This Extension Request is executed on ____________, 2010.  The undersigned
hereby certifies each and every matter contained herein to be true and correct.
 
 

  THE DOW CHEMICAL COMPANY                               By:            Name:   
        Title:                 

 




Accepted and Approved:


CITIBANK, N.A., as Administrative Agent


 

By:       Name:      Title:         

 
 
 
Signature Page to Extension Request
 

--------------------------------------------------------------------------------


 
EXHIBIT G
TO TERM LOAN AGREEMENT
 
THE DOW CHEMICAL COMPANY
 
[FORM OF]
OFFICER’S CERTIFICATE
 
 
I, the undersigned [Chief Financial Officer][Corporate Vice President and
Treasurer] of The Dow Chemical Company, a corporation organized under the laws
of the State of Delaware (the “Borrower”), do hereby certify, solely in my
capacity as [Chief Financial Officer][Corporate Vice President and Treasurer] of
the Borrower and not in my individual capacity, on behalf of the Borrower, that:
 
1.           This Certificate is furnished pursuant to Section 2.06(b)(vii) of
the Term Loan Agreement, dated as of September 8, 2008, among the Borrower, the
Banks party thereto, Citibank, N.A., as Administrative Agent, and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“ML”) and Morgan Stanley Senior Funding,
Inc. (“MSSF”), as Co-Syndication Agents (as amended, modified and/or
supplemented to and including the date hereof, the “Credit Agreement”).  Unless
otherwise defined here­in, capitalized terms used in this Certificate shall have
the meanings set forth in the Credit Agreement.


2.           Immediately before and after giving effect to the Extension, no
Default or Event of Default has occurred and is continuing;
 
3.           On the date hereof, the representations and warranties of the
Borrower contained in the Credit Agreement are true and correct in all material
respects on and as of the date hereof, provided that any representation or
warranty that is made with respect to facts or circumstances as of a specific
date shall be true and correct in all material respects as of such date;
 
4.           There has not been, since December 31, 2008, a material adverse
change in the financial position or operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole (except  for the consummation
of the Acquisition on the terms referred to in Section 3.02(c) and the financing
thereof as contemplated as of the First Amendment Effective Date and except to
the extent that the report of the Borrower on Form 10-K filed on February 20,
2009 discloses that such change has occurred; provided that any changes or
developments relating to matters so disclosed (and the effects thereof) that
arise after December 31, 2008 may be taken  into account in determining whether
a material adverse change has occurred); and
 
[5.           As of the date hereof, the Total Leverage Ratio is not greater
than the then applicable ratio set forth in Section 5.10 of the Credit Agreement
(calculated using Consolidated Debt as of the date hereof).]1
 
*           *           *

___________________________
 
1 Include only if the covenant set forth in Section 5.10 of the Credit Agreement
is applicable on the Original Maturity Date.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, I have hereunto set my hand this ___ day of __________,
2010.
 


 


 

 
THE DOW CHEMICAL COMPANY
                        By:          Name:          Title:  [Chief Financial
Officer][Corporate Vice President and Treasurer]            

 
 
 
Signature Page to Officer's Certificate
 

--------------------------------------------------------------------------------


 
SCHEDULE 2.01
 
The Dow Chemical Company
Term Loan Commitments


Legal Name of Lending Institutions
Commitment
   
Citibank, N.A.
$1,298,076,923.07
   
Bank of America, N.A.
$913,461,538.46
   
Barclays Bank PLC
$913,461,538.46
   
Deutsche Bank AG, Cayman Islands Branch
$913,461,538.46
   
HSBC Bank USA, N.A.
$913,461,538.46
   
Mizuho Corporate Bank, Ltd.
$913,461,538.46
   
Royal Bank of Scotland, plc
$913,461,538.46
   
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$913,461,538.46
   
Merrill Lynch Commercial Finance
$846,153,846.15
   
Morgan Stanley Senior Funding, Inc.
$692,307,692.31
   
Morgan Stanley Bank
$605,769,230.78
   
Merrill Lynch Capital Corporation
$451,923,076.93
   
Banco Bilbao Vizcaya Argentaria, S.A. - New York Branch
$288,461,538.46
   
Banco Santander S.A., New York Branch
$288,461,538.46
   
Bayerische Landesbank, New York Branch
$288,461,538.46
   
Intesa Sanpaolo S.p.A.
$288,461,538.46
   
Standard Chartered Bank
$288,461,538.46
   
Sumitomo Mitsui Banking Corporation
$288,461,538.46
   
The Bank of Nova Scotia
$288,461,538.46
   
The Bank of New York Mellon
$96,153,846.15
   
Commonwealth Bank of Australia
$96,153,846.15
 
Total
 
$12,500,000,000.00

 
 



--------------------------------------------------------------------------------